DETAILED ACTION
This office action is in response to the communication received on August 2, 2021 concerning application No. 16/354,770 filed on March 05, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 08/01/2021 in regards to 35 USC 112b have been fully considered. The amendments to claims 3, 4 and 17 overcome the rejections previously set forth.
Applicant’s arguments filed on 08/01/2021 in regards to 35 USC 103 have been fully considered. The amendments to independent claim 1 overcome the rejections previously set forth. However, the amendments lead to further 112 issues. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 10 of copending Application No. US 16/294,288 (hereinafter Matsumoto ‘288). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of the instant application, claim 1 of Matsumoto ‘288 states an ultrasound diagnostic apparatus comprising (line 1): 

a processor (the processor is a generic CPU/digital circuit which Matsumoto ‘288 teaches to be the “central processing unit and an operating program”) configured to acquire a first ultrasound image by using the image signal produced in accordance with a first measurement method (lines 3-6), calculate, for the first ultrasound image acquired in accordance with the first measurement method, a probability that a part of the subject included in the first ultrasound image is each of a plurality of predetermined parts of the subject from at least one of an orientation angle of the ultrasound probe or an analysis result of the first ultrasound image (lines 7-10), change, when two or more probabilities among a plurality of probabilities calculated for the plurality of predetermined parts are greater than or equal to a predetermined threshold value, the first measurement method to a second measurement method for identifying which of the two or more parts corresponding to the two or more probabilities is the part of the subject included in the first ultrasound image(lines 11-15), and acquire a second ultrasound image by using the second measurement method (lines 17-18).
Regarding claim 3 of the instant application, claim 18 of Matsumoto ‘288 states an orientation sensor that detects an acceleration, an angular speed or a position of the ultrasound probe (lines 1-3), 

Regarding claim 5 of the instant application, claim 12 of Matsumoto ‘288 states the processor is further configured to analyze the second ultrasound image (lines 3-4, the ultrasound image is interpreted to be the second ultrasound image and it stats that the image has been analyzed).
Regarding claim 17 of the instant application, claim 12 of Matsumoto ‘288 states the processor is further configured to identify a part of a subject for which the probability has been calculated on the basis of the analysis result of the second ultrasound image (the analyzed ultrasound image is being interpreted as the second ultrasound image).
Claim 2, 4 and 6 are provisionally rejected on the ground of nonstatutory double patenting of the claim of copending Application No. US 16/294,288 (hereinafter Matsumoto ‘288) in view of Matsunaga et al. (US 2012/0203106, as cited in the Applicant’s 10/29/2019 IDS, hereinafter Matsunaga).
Regarding claim 2 of the instant application, Matsumoto ‘288 does not explicitly state the processor is further configured to acquire the ultrasound images by using two or more measurement methods among B-mode measurement, M-mode measurement, elasticity measurement, sound velocity measurement, and Doppler measurement. 
However, 
Matsunaga states the ultrasound diagnostic apparatus of claim 1, as set forth above, wherein the processor is further configured to acquire the ultrasound images by using two or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Matsumoto ‘288 to have the processor further configured to acquire the ultrasound images by using two or more measurement methods among B-mode measurement, M-mode measurement, elasticity measurement, sound velocity measurement, and Doppler measurement. One of ordinary skill in the art would have been motivated to make this modification in order to process the ultrasound image using multiple different modes, as recognized by Matsunaga (para. 27-29).
Regarding claim 4 of the instant application, claim 18 of Matsumoto ‘288 states an orientation sensor that detects an acceleration, an angular speed or a position of the ultrasound probe (lines 2-3), 
wherein the processor is further configured to detect the orientation angle on the basis of a signal of the orientation sensor (lines 6-7), and to calculate the probability on the basis of the orientation angle (line 8). 
Regarding claim 6 of the instant application, claim 12 of Matsumoto ‘288 states the processor is further configured to analyze the second ultrasound image (lines 3-4, the ultrasound image is interpreted to be the second ultrasound image and it stats that the image has been analyzed).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recite the limitation “change(ing) when two or more probabilities among a plurality of probabilities calculated for the plurality of parts are greater than or equal to a predetermined threshold, the first imaging condition to a second imaging condition”. Applicant only recites (in [0042] of the specification) changing when at least one part probability among the plurality of part probabilities calculated is greater than or equal to the threshold value in order to change the first imaging condition to a second imaging condition and then provides an example where two anatomical parts have a probability greater than or equal to the threshold. The term “at least one” covers the two anatomical parts but one anatomical part can also satisfy the term “at least one” meaning that the imaging condition is changed no matter how many parts have a probability greater than the threshold. Nowhere does the applicant specifically state that two or more probabilities must be greater than or equal to the threshold in order to change from a first imaging condition to a second imaging condition.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 recites “a plurality of probabilities” which is considered indefinite. It is unclear to the examiner whether this plurality of probabilities is the same as each of the pluralities calculated for each of the predetermined parts or a new set of probabilities. For the purpose of examination it is being interpreted that they are same plurality of probabilities. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.
Examiner’s Note
Claim 1-6 and 17 would be allowable if rewritten or amended to overcome the Double Patenting rejection with copending Us Patent Application No. 16/294,288, rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record, individually or in combination, does not teach or fairly suggest changing from a first imaging condition to a second imaging condition in order to identify the part within an ultrasound image when two or more calculated probabilities among a plurality of probabilities calculated for the plurality of predetermined parts are greater than or equal to a predetermined threshold value. Perrey (US 2018/0042577) the closest relevant prior art teaches a controller circuit that selects one or more candidate anatomical structures of interest that have a probability over a predetermined threshold and displays the one or more candidate structures and receive a user input designating which anatomical structure is the object of interest ([0055]).
Claims 2-6 and 17 would be allowable because they depend from independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793